Order entered March 4, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00724-CR

                          MICHAEL LYNN ROGERS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-00263-T

                                         ORDER
       Before the Court is appellant’s February 27, 2019 first motion for extension of time to

file his brief. We GRANT the motion to the extent we ORDER the brief due on or before April

4, 2019.


                                                    /s/   LANA MYERS
                                                          JUSTICE